Case 4:19-cv-00180-ALM-KPJ Document 247 Filed 06/10/20 Page 1 of 2 PageID #: 6162



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

                                         DATE: 6/10/2020

  UNITED STATES MAGISTRATE JUDGE                      COURT REPORTER: FTR
                                                      RECORDING - PLANO 108
  KIMBERLY C. PRIEST JOHNSON                          COURTROOM DEPUTY: Jane Amerson
   Edward Butowsky                                 CASE NO.         4:19-CV-180 ALM/KPJ
   v.
   Michael Gottlieb, et al

   ATTORNEY FOR PLAINTIFF                          ATTORNEY FOR DEFENDANT
   Ty Clevenger                                    Jamison M. Joiner, Robert P. Latham, Marc
                                                   A. Fuller, Devin L. Kerns Megan M. Cocker,
                                                   Thomas S. Leatherbury

         On this day, came the parties by their attorneys, for a hearing on the Motions to Dismiss
  (Dkt. 219, 220, 221, 222, 223 and 224) held in Plano, Texas:
   OPEN: 9:41am                                     ADJOURN: 12:49 pm



   TIME:       MINUTES:
   9:41        Case Called – Appearances made
   9:44        Questions for clarification from the Court to Plaintiff’s counsel with response from
               Plaintiff’s counsel
   9:46        Specific Jurisdiction argument from New York Times defendants -
   9:57        Plaintiff’s response with questions from the Court
   10:13       Reply from New York Times defendants
   10:20       Specific Jurisdiction regarding Alan Fewer defendant
   10:31       Plaintiff’s response with questions from the Court
   10:34       Specific Jurisdiction argument Individual CNN defendants – Anderson Cooper,
               Gary Tuchman, Oliver Darcey, Thom Kludt
Case 4:19-cv-00180-ALM-KPJ Document 247 Filed 06/10/20 Page 2 of 2 PageID #: 6163
  CASE NO. 4:19-CV-180                            DATE: 6/10/2020
  PAGE 2 - PROCEEDINGS CONTINUED:


   10:44
            Response from Plaintiff with questions from the Court
   11:01    Reply from CNN individual defendants – Cooper, Tuchman, Darcy, Kludt
   11:04    Reply from Plaintiff
   11:05    Break
   11:15    Court question
   11:17    12(b)(6) Motion to Dismiss – New York Times & Alan Fewer with questions from
            the Court
   11:40    Response from Plaintiff with questions from the court
   11:47    Reply New York Times & Alan Fewer counsel
   11:54    Reply from Plaintiff
   11:55    12(b)(6) Motion to Dismiss – CNN defendants – Anderson Cooper, Gary
            Tuchman, Oliver Darcy, Thom Kludt
   12:15    Response from Plaintiff – questions from Court
   12:23    Reply CNN defendants – Cooper, Tuchman, Darcy, Kludt
   12:28    Reply Plaintiff
   12:31    Response from CNN defendants – Cooper, Tuchman, Darcy, Kludt
   12:38    12(b)(6) Motion to Dismiss – Vox Defendants
   12:41    Response from Plaintiff
   12:46    Reply from Vox Defendants
   12:49    adjourned

                                                  DAVID A. O’TOOLE, CLERK

                                                  BY:      Jane Amerson
                                                          Courtroom Deputy Clerk
